Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory system comprising: 
a high bandwidth memory comprising a buffer die, and a plurality of memory dies stacked on the buffer die; and a controller configured to transmit a command & address to the buffer die and receive output data from the buffer die, wherein each of the plurality of memory dies comprises at least one first processing element bank group and at least one second processing element bank group, wherein the at least one first processing element bank group comprises: one or more first banks connected to one or more first bank input/output line groups; and a first processing element controller connected to the one or more first bank input/output line groups and a first global input/output line group, wherein the first processing element controller is configured to perform a first processing operation on first data output from one of the one or more first bank input/output line groups and second data transmitted through the first global input/output line group based on a first instruction that is generated based on a first processing command, wherein the at least one second processing element bank group comprises: one or more second banks connected to one or more second bank input/output line groups; and a second processing element controller connected to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIET Q NGUYEN/Primary Examiner, Art Unit 2827